TEAGUE, Judge,
dissenting.
Art. 40.09, Section 12, V.A.C.C.P., provides in part: “Whenever the trial court is of the opinion that original papers or exhibits should be inspected by the appellate court or sent to the appellate court in lieu of copies, it may make such order therefore and for the safekeeping, transportation and return thereof as it deems proper ...” Neither the majority opinion nor the opinion of the court of appeals nor the parties in their briefs allude to or discuss this provision that was in our statutory law when appellant’s causes were appealed.
I find that, pursuant to Section 12, supra, the trial judge was permitted to send the motions to quash to the court of appeals at any time prior to submission, which he did.
Although the motions to quash the appellants’ indictments were transmitted to the court of appeals by the trial judge, by supplementation of the record pursuant to Art. 40.09, Section 7, V.A.C.C.P., rather than Section 12, I see no legal impediment that would have prevented him from sending such papers to the court of appeals pursuant to Section 12, supra. Of course, as to what the court of appeals might have done with the papers once received is another question. However, the issue that is before us is not what the court of appeals might have done with the papers after they had been received by that court, but, instead, is whether the trial judge had the authority to transmit the papers to the court of appeals.
Even before the provisions of Art. 40.09, supra, became effective, this Court in Culbert v. State, 415 S.W.2d 646, 649-650 (Tex.Cr.App.1967), over strong objections by Judge Morrison and now Presiding Judge Onion, held: “It is noted that the Supreme Court of the United States in its opinion in Henry v. Mississippi, 379 U.S. 443, 85 S.Ct. 564, 13 L.Ed.2d 408 (1985) set the precedent, that appellate courts are no longer bound in all cases to confine themselves to the record sent up from the trial court,” and considered an instrument that had been filed with this Court, apparently sua sponte by the State. Also see the dissenting opinion that Judge Morrison filed in Harden v. State, 417 S.W.2d 170 (Tex.Cr.App.1967), in which this Court, without citing any authority for its action, requested and received from the clerk of the trial court a photograph that had not been formally offered or introduced into evidence. The photograph also had not been filed in the record before the trial judge approved the record. Nevertheless, it was used to sustain the sufficiency of the evidence.
In this instance, the court of appeals ordered the papers that had been sent it by the District Clerk of Harris County, through the supplementation of the record, *411“stricken and returned to the Office of the Harris County District Clerk.” In disposing of appellants’ ground of error, that the motions to quash should have been granted, the court of appeals chose to ignore the papers that the trial judge had ordered sent to it. I believe that it had authority to do just that.
However, but because of the importance of the issue that appellants’ counsel raises, and pursuant to Henry v. Mississippi, supra, I would invoke the provisions of Art. 40.09, Section 12, supra, and have this Court direct the clerk of the trial court to send to this Court copies of the motions to quash, and, after reviewing the motions to quash, if this Court believes that the motions to quash have merit, remand the causes to the court of appeals for it to consider appellants’ ground of error that is directed to the motions to quash.